Thomson, J., dissenting: In my opinion the fourth count, as amended April 18, 1922, was not subject to the one-year-limitation period provided for in the Injuries Act, for the count, as amended, set up in substance the same cause of action as that set up in the original count. So far as any limitation or condition imposed on the plaintiff’s right of action is concerned, the ordinance pleaded in the amendment must be considered as a re-enactment of the ordinance pleaded in the original count. Ill. St. ch. 131, sec. 2. [Cahill’s Ill. St. ch. 131, ¶ 2.] But, I am further of the opinion that neither the original fourth count nor the amended count set up a good cause of action, for the first was based on the ordinance of 1911, regulating the subject of headlights on cars operated in Chicago by street railway companies, and that ordinance was abrogated and nullified by the Public Utilities Act of 1913; and the amended count was based on the ordinance covering the same subject, passed in 1914, and that ordinance was void because of the passage of the Utilities Act of 1913. When the legislature passed the Utilties Act of 1913, and gave to the Utilities Commission, under section 57 of that Act, power to require all public utilities to maintain their equipment “in such manner as to promote and safeguard the health and safety of its employees, passengers, customers, and the public, and to this end to prescribe, among other things, the installation, use, maintenance and operation of appropriate safety or other devices or appliances, * * # to establish uniform or other standards of equipment, and to require the performance of any other act which the health or safety of its passengers, customers or the public may demand,” that act, in my opinion, operated to abrogate and nullify any and all city ordinances then in effect, covering the matters placed by the act within the jurisdiction of the Utilities Commission. Both the Utilities Commission and the city are creatures of the State. Both of them may not, at the same time, have police power over the same subject-matter. The power imposed in the city and State, to regulate street railways under which the city passed its ordinance of 1911, was in effect canceled and nullified and turned over by the State to the Public Utilities Commission, by the legislative Act of 1913. At that time all power of the city, over the subject-matter, ceased and it could not thereafter take any action either in the way of passing new ordinances on the subject or enforcing old ordinances. It is argued that until the Public Utilities Commission had done some act or issued some order, in exercise of its power, to regulate street railway headlights, under the act of 1913, such ordinances of the City of Chicago as may have been in force at the time the act of 1913 went into effect should be considered as operative. In my opinion, that argument is not sound. After the act of 1913 went into effect, the City of Chicago was without any power to take any action concerning these matters within the purview of the act and which were the subject of the police power granted by that act to the Utilities Commission, whether such action consisted of new legislation or an attempt to enforce old legislation. Any such attempt could have been successfully met by interposing the act of 1913, wherein the police power covering the subject-matter was placed, by the legislature, in the Utilities Commission. A municipality may not be said to have any power to enforce legislation on a subject on which it has lost the right to legislate. If it has lost the right to exercise the power, the power is gone and any ordinance previously passed, as an exercise of it, is a dead letter. And certainly any attempt to pass a new ordinance would be void. The case of Village of Franklin Grove v. Chicago & N. W. Ry. Co., 196 Ill. App. 167, involved an ordinance passed after the Utilities Act of 1913 was approved, but before that act went into effect, and in his decision Mr. Justice Dibell suggested the question whether, under section 57 of the Act, the municipality there involved was in any position to enforce the ordinance except through the State Public Utilities Commission. See also, West Chicago Park Com’rs v. City of Chicago, 152 Ill. 392, 406. Counsel for plaintiff, in contending that the city had the power to legislate as to headlights and that any ordinance on that subject, in effect at the time the act of 1913 was adopted, would continue operative until the Utilities Commission took some action, refer to City of Chicago v. O’Connell, 278 Ill. 591, and Central Illinois Public Service Co. v. City of Sullivan, 215 Ill. App. 494. In both of these cases the courts were called upon to construe regulations which the Utilities Commission had made and they are not in point here. That a city would not have the power to legislate on the question of the equipment of a public utility, subsequent to the enactment of a State law placing jurisdiction of that subject-matter in a Utility Commission, even though the commission may have taken no action pursuant to the power granted it, was clearly shown in Seattle Elec. Co. v. City of Seattle, 78 Wash. 203. The case of City of Manitowoc v. Manitowoc & N. Traction Co., 145 Wis. 13, cited in the City of Seattle case, involved a contract ordinance. In that case the court intimated that if the ordinance there involved had not been a contract ordinance but one involving-the exercise of police powers generally, the ordinance would have ceased to be operative upon the enactment of the State act, giving jurisdiction to the railroad commission, “without any affirmative action upon the part of the railroad commission.” The case of Stephens v. Chicago, B. & Q. R. Co., 217 Ill. App. 1, 303 Ill. 49, was a case involving a bill for a mandatory injunction to compel the removal of part of an overhead bridge by the defendant railroad company. The bill was filed by the township roadway commissioners, under a law which was in effect prior to the adoption of the Public Utilities Act, under which prior law the township roadway commissioners had authority to file such a bill as the one involved. The court held thaf the authority over railroad crossings of roadways and the place, manner, terms and conditions of the crossings, as well as their construction, reconstruction, alteration or improvement, had been conferred by the legislature upon the Public Utilities Commission. The court observed that the latter authority in its nature must be exclusive, and in construing it the court said: “It is immaterial that no order has been made by the commission. It is the only body authorized to order a reconstruction, alteration or change in a crossing and the fact that it has made no order for that purpose does not authorize any other individual, official or board to assume authority to do so.” It seems to me the decision of our Supreme Court is authority for holding that the power of the city over the subject of the regulation of the equipment of public utilities was gone, after the Public Utilties Act was enacted in 1913, and after that time municipalities had no power in the premises, irrespective of the question of whether or not the Public Utilities Commission had taken any specific action under the powers granted to it by the act of 1913. It is my opinion that after that time, even though the Utilities Commission might have taken no action, the city was without any power to legislate in the matter, and for that reason the ordinance of 1934 was void and it was error on the part of the trial court to admit it in evidence and give instructions based upon it. I am further of the opinion that after that time, even though the commission may have taken no action in the premises, the city was without any power to enforce the provisions of its ordinance of 1911, and it therefore became inoperative and ineffective. • The injury involved in this case took place in 1920 when the act of 1913 was in effect. Before this case was tried, the act of 1921, known as the Illinois Commerce Commission Act [Cahill’s Ill. St. ch. 111a, [[ 16 et seq.] was passed. While that act superseded the act of 1913, it should also be noted that article VI of the act of 1921 [Cahill’s Ill. St. ch. 111a, [[ 100 et seq.] expressly vested in the Commerce Commission all the powers and jurisdiction pertaining to the regulation of the equipment of street railways, which the Utilities Commission had possessed under the act of 1913, until any given municipality should, by referendum, adopt the act of 1921, and thereby acquire exclusive jurisdiction of that subject. Chicago has never adopted the act of 1921 as provided by article VI and, therefore, for this, as well as other reasons, it could have no effect on this case;